Citation Nr: 0123118	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from March 1964 
to March 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision issued by the San Juan, the Commonwealth of Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for generalized 
anxiety disorder and assigned an evaluation of 10 percent for 
that disability.

While the case was in appellate status, the appellant's 
disability evaluation for his generalized anxiety disorder 
was increased from 10 to 50 percent; however, he has 
requested a total disability rating, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The increased psychiatric disability rating was effective as 
of the date of receipt of the original claim.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has therefore listed the issue as one of 
an initial rating on the title page.

The Board notes that the appellant and his representative 
raised the issue of a claim for a total disability rating 
based on individual unemployability (TDIU) by reason of 
service-connected disability during the April 1998 personal 
hearing at the RO.  The appellant also submitted a VA Form 
21-4138 to the RO on that day in which he stated that he was 
seeking TDIU.  As it does not appear that the RO has issued a 
rating decision on the TDIU claim, this issue is referred to 
the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (July 24, 1992) (57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The Board notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.

In the informal hearing presentation submitted in August 
2001, the appellant's representative specifically asked that 
the Board remand the case to the RO.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The Board initially notes that the record of the appellant's 
treatment at VA facilities appears to be incomplete.  The 
report of the November 1998 VA psychiatric examination 
indicated that the appellant continued to receive treatment 
at a VA PCT group therapy program, as well as individual 
therapy.  Subsequently, the report of the April 2001 VA 
psychiatric examination indicated that the appellant 
continued to receive treatment at a VA PCT group therapy 
program, as well as individual therapy.  Currently, the only 
VA records that have been obtained are dated from 1989 to 
1998; it is not clear that these records are complete.  As VA 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The rest of the 
appellant's VA treatment records must therefore be obtained.

The appellant's representative stated at the April 1998 
personal hearing that he had spoken with several of the 
appellant's doctors who had stated that the appellant's 
psychiatric disability was severe enough to preclude him from 
work.  These doctors have not yet been identified.  The RO 
should ascertain what doctors have treated the appellant for 
his psychiatric disability and obtain any associated private 
or government treatment records not already of record.

The RO did not address the evidence of record regarding the 
GAF scores assigned for the appellant's psychiatric 
condition.  The RO did not explain why, where the most recent 
evidence showed a GAF score of 50-55 on the April 2001 VA 
psychiatric examination, the appellant was not considered to 
have either "serious" symptoms or "serious" impairment as 
found in Richard v. Brown, 9 Vet. App. 266 (1996) (a GAF 
score of 50 indicates serious impairment).  The appellant's 
decrease in GAF from 75 in 1998, to 50-55 in 2001, should be 
addressed.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

As a basis for considering the claim for increase on its 
merits, the evidence contained in the claims file is 
inadequate for determining the degree of impairment 
attributable to the service-connected generalized anxiety 
disorder.  These considerations require further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Hence, the Board requests 
further development.

Accordingly, this case is REMANDED for the following:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  The RO should obtain for 
association with the claims file copies 
of all VA treatment records, from all 
pertinent VA facilities, for the 
appellant's psychiatric disability for 
the period between 1991 and the present, 
including group therapy notes, individual 
therapy notes, nursing notes, social work 
notes, clinic notes, progress notes and 
physician assessments.  In particular, 
records from the San Juan VA Medical 
Center and related outpatient facilities 
dated since February 1998 should be 
associated with the claims folder.

2.  The veteran is advised that he needs 
to submit competent medical evidence of 
the type to which his representative has 
referred, namely medical opinions 
indicating that his service-connected 
psychiatric disorder render him 
unemployable.  Any additional evidence 
received should be associated with the 
claims folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) is fully complied with and 
satisfied.

4.  Thereafter, the RO should readjudicate 
the appellant's claim for an increased 
initial evaluation for a psychiatric 
disability.  The RO should consider all of 
the evidence of record, including the GAF 
scores, and any additional evidence 
obtained by the RO pursuant to this 
remand.  The RO should adjudicate the 
appellant's claim on the appropriate legal 
basis and with consideration of all 
pertinent regulations.  That 
readjudication should reflect 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


